Title: To Thomas Jefferson from Thomas Paine, 28 September 1790
From: Paine, Thomas
To: Jefferson, Thomas



Dear Sir
London Sepr. 28th. 1790.

I enclose you a few Observations on the establishment of a Mint. I have not seen your report on that subject and therefore cannot tell how nearly our opinions run together, but as it is by thinking upon and talking Subjects over that we approach towards  truth there may probably be something in the enclosed that may be of use.
As the establishment of a Mint combines a portion of Politics with a knowlege of the Arts and a variety of other Matters it is a subject I shall very much like to talk with you upon. I intend at all events to be in America in the Spring and it will please me much to arrive before you have gone thro’ the arrangement. I am Dr. Sir with much esteem Your Obt. Hble. Servant,

Thomas Paine


As I do not know by what means this will arrive, or when it will go, I put nothing in it but the subject I write upon.

